Title: From George Washington to Benjamin Fitzhugh Grymes, 5 January 1788
From: Washington, George
To: Grymes, Benjamin Fitzhugh



Dear Sir
Mount Vernon Jany 5th 1788

As you have not yet sent for your Jenny, the presumption is that the many letters which have been written to you requiring of it, have all miscarried; and therefore, you have the trouble of this. She is now in good order, and with foal, which may be lost (as several of my own have been) from the number that are together, struggling for what little I have it in my power from the scantiness of my last years Crop to give them.

I do not mean to charge you for the use of my Jack; nor for the time or expence your Jenny has incurred, but wish she was now taken away; for I again repeat it, that I think she runs a considerable risk by remaining here. I have already lost several Mule Colts, and the Night before last a Jack Colt, from one of my imported Jenny’s, for which I would not have taken a large sum of money had he come to maturity. I am Dr Sir Yr Most Obedt Servt

Go: Washington

